DETAILED ACTION

Currently pending claims are 1 – 20.


Claim Objection
Claim 14 (& 20) is objected to because of the following informalities (and Examiner respectfully request to correct as follows): “a processor” should be replaced with “a hardware processor (or a processor device)” – Examiner notes this is because a computer processor could be a software processor (e.g. a Microsoft WORD processor).  Appropriate correction(s) is (are) required.  // “A computer processor” may include the “software processor” (e.g. a word processor) //

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter where “A computer storage medium” as recited in the claim, may be reasonably interpreted as being intended to include communication media that include signals / carrier waves which “bear" instructions as claimed.  Such embodiments of the "manufacture" are not computer elements which define structural and functional interrelationships between the instructions and the rest of the computer that permit the functionality of the instructions to be realized / executed upon access by a hardware processor.  Examiner respectfully suggests an amendment of the claim language such as either (a) “A computer storage device” or (b) “A non-transitory computer storage medium”.  Appropriate correction(s) is (are) required and any other claims not addressed are objected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geosimonian et al. (U.S. Patent 7,308,581). 

As per claim 1, 14 & 20, Geosimonian teache a computer-implemented method comprising: 
transmitting, by a server, a webpage comprising instructions for generating a particular value responsive to processing the webpage (Geosimonian: Col. 4 Line 57 – 59 / Line 63 – Col. 5 Line 5, Col. 11 Line 5 – 19 & Col. 12 Line 33 – 37: (a) transmitting, by a central server, a webpage to a client device requesting to access on-line study course material through a web browser (Geosim: Co. 4 Line 57 – 59), (b) the transmitted webpage includes an imbedded data field having a unique name (i.e. as an attribute) that requires (instructs) the client device to insert an access value into the data field (Geosim: Co. 4 Line 66 – Col. 5 Line 5) for verification so as to enable the access to the course material if the inserted value matches the particular value (i.e. the expected value), which can be determind and generated from several alternative ways (Col. 11 Line 5 – 7));
 receiving, by the server, from a client device a request including a value purporting to be the particular value (Geosimonian: see above & Col 5 Line 10 Line 16: subsequently, (a) receiving, by the server, from the client device a request to access the on-line course material by clicking a “continue” web link on the received webpage, which was initially transmitted by the server, such that (b) the server can verify the access value inserted by the client device to determine wether to grant the access of the course material to the client device if the inserted value matches the particular value (i.e. purporting to be the (expected) particular value)); 
determining, by the server, that the value purporting to be the particular value matches the particular value (Geosimonian: see above & Col. 5 Line 10 – 11: the server verifying the access value inserted by the client device in the webpage because the access to the course material is not granted until after verification); and
 responsive to the server determining that the value purporting to be the particular value matches the particular value, servicing, by the server, the request (Geosimonian: see above & Col. 5 Line 10 – 11: the server verifying the access value inserted by the client device in the webpage, which was initially transmitted by the server, because the access to the course material is not granted until after verification – whether the inserted value matches the particular value (i.e. purporting to be the (expected) particular value)).  

As per claim 2 and 15, Geosimonian teaches a form is associated with the webpage, wherein the request corresponds to submission of the form to the server, and wherein the value is provided as an attribute of the form (Geosimonian: see above & Col. 4 Line 57 – 59 / Line 63 – Col. 5 Line 5: the transmitted webpage includes an imbedded data field having a unique name (i.e. as an attribute) that requires the client device to insert an access value into the data filed).  

As per claim(s) 3, 5, 7 & 16 – 17, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.

As per claim 4, Geosimonian teaches generating, by the server, the particular value for comparing against the value purporting to be the particular value (Geosimonian: see above & Col. 5 Line 1 – 9, Col. 11 Line 5 – 19 & Col. 12 Line 33 – 37: the particular (i.e. expected) value can be a specific value, (e.g.) identified by a particular personal information to obtain the particular value from a 3rd-party database, that was determined and generated by the server for comparison against the inserted value received from the client device).  

As per claim 6, Geosimonian teaches wherein the particular value is determined based on rendering of one or more GUI elements of the webpage (Geosimonian: see above & Col. 5 Line 47 – 48: each of the webpage displaying the study course materials).  

As per claim 8, Geosimonian teaches wherein the request indicates a line item object of the webpage according to a user input (Geosimonian: see above & Col. 4 Line 57 – 59 / Line 63 – Col. 5 Line 5: the webpage transmitted by the server includes an imbedded data field on the webpage having a unique name with an attribute that requires the client device to insert a value and thus the request indicates a line item object of the webpage according to a user input – i.e. a data field required to be filled by the user). 

As per claim 9, Geosimonian teaches updating, by the server, the line item object from the webpage (Geosimonian: see above & Col. 5 Line 29 – 31: (e.g.) periodically every thirty minutes transmitted by the server from time to time, as an on-line updating purpose, for the webpage imbedded field so that the server can update the the line item object entered by the client device).  

As per claim 10 and 19, Geosimonian teaches receiving, by a server, from a second client device a second request including a second value purporting to be a second particular value (Geosimonian: see above & Col. 5 Line 29 – 31: (e.g.) periodically every thirty minutes transmitted by the server, for the on-line updating purpose for the webpage imbedded field from time to time and thus the client device and the particular vlaue corresponding to the second point of time constitutes the second client device and the second particular vlaue); and determining, by the server, that the second value purporting to be the second particular value matches the second particular value (see above).  

As per claim 11, Geosimonian teaches disassociating, by the server, the second line item from a second browser session between the second client device and the server in response to determining that the second value purporting to be the second particular value matches the second particular value (Geosimonian: see above & Col. 5 Line 1 – 9: (e.g.) when matching the second particular value such as (e.g.) “decline” inserted on the imbedded field – stop providing the study course material and thus disassociating between the second client device and the server).  

As per claim 12, Geosimonian teaches to perform a plurality of browser operations at the browser processing the webpage, and wherein the particular value is updated based at least in part on the plurality of browser operations (Geosimonian: see above & Col. 5 Line 29 – 31: (e.g.) periodically every 5 minutes transmitted by the server, for the on-line updating purpose for the webpage imbedded field from time to time, which corresponding to a plurality of browser operations to update the particular value in response to the server’s request as expected to verify whether matching the particular value entered in the browser operations).

As per claim 13, Geosimonian teaches rendering of an element and updating an initial value associated with the element from the initial value to the particular value (Geosimonian: see above & Col. 11 Line 14 – 16, Cl. 12 Line 33 – 37 and Col. 5 Line 5 – 9: (e.g.) an initial value of a personal information such as a driver license number while the particular value corresponding to an image of an individual photo identification card), and updating, by the server, a status of a line item object according to the particular value associated with the element (see above: an access value such as decline as a status of the imbedded field of the line item object).  

As per claim 18, Geosimonian teaches wherein the processing of the webpage corresponds to rendering of the webpage by the client device, and wherein the value is determined based on the rendering (Geosimonian: see above & Col. 4 Line 57 – 59 / Line 63 – Col. 5 Line 5: rendering of the webpage by the client device by inserting a value into the webpage according to a user input information).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2358 – 2022
---------------------------------------------------